Case 8:19-mc-00699 Document 1-25 Filed 12/06/19 Page 1 of 2




                Exhfibit 20
                  Case 8:19-mc-00699 Document 1-25 Filed 12/06/19 Page 2 of 2




From:                          markhollingsworth@talk21.com
Sent:                          Friday, December 02, 2011 9:03 AM
To:                            glenn simpson
Subject:                       Re: update



I am running a little late. I will e-mail you the current round-up plus Felix material at about 4 pm-ish UK time
i.e. 11 am your time.


From: glenn simpson <gsimpson@fusiongps.com>
To: "markhollingsworth@talk21.com" <markhollingswoгth@talk21.com>
Sent: Wednesday, 30 November 2011, 17:44
Subject: update

I have to brief client orally on Monday morning in DC. Need a current roundup, including especially whatever
we have on Felix. Here is some stuff I put together on him. Will be in London Thursday and Friday.




                                                       і
